Citation Nr: 0710466	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and April 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for her low back 
disability.  The veteran and her representative have 
requested that the veteran be provided a new VA examination 
of the back.  The veteran has not had a VA examination of her 
back since May 2003.  In October 2003 the veteran reported an 
increase in severity of her back disability.  Accordingly, a 
VA examination to determine the current nature and extent of 
the veteran's back disability is indicated.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).  

Entitlement to aid and attendance depends on the extent of 
service-connected disability.  Therefore, the pending claim 
for an increased evaluation is intertwined with the claim for 
aid and attendance on appeal.  Issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Board cannot 
complete review of the claim for aid and attendance until the 
claims file reflects resolution of the intertwined claim.

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the May 
2003 VCAA notice sent to the veteran regarding her claim for 
an increased rating for a back disability does not provide 
adequate description of the information and evidence 
necessary to substantiate her claim.  Furthermore, the Board 
notes that no VCAA notice letter whatsoever was sent to the 
veteran regarding her claim for aid and attendance benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an increased rating for a 
back disability and to establish special 
monthly compensation on the basis of the 
need for regular aid and attendance or by 
reason of being housebound.  This letter 
should also provide as an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
from the Wilmington, Delaware VA Medical 
Center dated from April 2005 to present.

3.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of her 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review. The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  State whether any 
neurological symptom is equivalent to 
complete or incomplete paralysis of the 
sciatic nerve.  If so, the degree of 
severity of such paralysis should be 
described.

c) State whether the veteran has 
intervertebral disc syndrome which 
results in incapacitating episodes, 
and if so, the duration of the 
episodes over the past 12 months 
should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.  The basis for any findings 
of IVDS and associated incapacitating 
episodes should be fully explained.


d) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record. 

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




